Title: 18th.
From: Adams, John Quincy
To: 


       Mr. McKeen of Beverley preached at Mr. Carey’s this day. I attended to hear him. His discourses were, though sensible, calculated to please the generality of the audience; I did not like them so well as those of Mr. Barnard, the last Sunday. After meeting Pickman called upon me, and I went up with him to see Mr. Jackson, where we drank tea, and pass’d the evening. Mr. McKeen, and Mr. Farnham were there; but went away soon after tea. Miss Wendell was likewise with Mrs. Jackson. She is not handsome, but is said to be very amiable. A little after nine I came away; Pickman still remaining there.
      